Exhibit 10.9
In this translation an attempt has been made to be as literal as possible
without jeopardizing the overall continuity.
Inevitably, differences may occur in translation, and if so the French text will
by law govern.
Employment Contract
 
Between
APTARGROUP SAS,
Registered Office: 147, rue du Président Roosevelt, 78100 Saint-Germain-en-Laye,
France.
Company registration number: 383 307 337
Represented by François Boutan, acting as “Directeur Général”
and
Mr. Olivier FOURMENT,
Address: 46, rue Cortambert, 75016 Paris, France
French nationality
The parties hereto agree as follows:
Article 1 — General Context
The company AptarGroup SAS is a subsidiary of AptarGroup, Inc. (“AptarGroup”).
M. Olivier Fourment has been employed since May 4th, 1984 by Valois SAS, which
is a subsidiary of AptarGroup.
AptarGroup has implemented a strategic reorganization in order to bring more
efficiency and exploit all potential synergies between its companies and within
the group as a whole and it has been determined that the AptarGroup would be
organized in three financial reporting segments, Aptar Beauty & Home, Aptar
Pharma and Aptar Closures. M. Olivier Fourment has been named President of Aptar
Pharma, effective January 1st, 2008.
AptarGroup SAS is the European headquarters of AptarGroup and transverse
functions such as President of a segment should be conducted from the
headquarters of the group wherefrom strategic services and general management
assistance are provided to the AptarGroup affiliates. As a consequence, M.
Olivier Fourment will be employed by AptarGroup SAS as from January 1st, 2008.
Article 2 — Collective Bargaining Agreement
This contract is governed by the French Collective Bargaining Agreement of the
Plastic Industry and by the internal rules of AptarGroup SAS.
Given that AptarGroup SAS is a subsidiary of AptarGroup, Inc., and the nature of
Mr. Olivier Fourment’s’ functions, this contract shall also be bound by rules
and policies directly issued by AptarGroup, Inc. in respect of executives of the
group, notably by the Compliance Manual and related policies, including the Code
of Business Conduct and Ethics.

Page 1 of 5



--------------------------------------------------------------------------------



 



In this translation an attempt has been made to be as literal as possible
without jeopardizing the overall continuity.
Inevitably, differences may occur in translation, and if so the French text will
by law govern.
Article 3 — Functions
Mr. Olivier Fourment holds the position of “President of Aptar Pharma”.
M. Olivier Fourment reports to the Company’s “Président”.
Mr. Olivier Fourment’s functions may evolve according to the organization and
the activities of AptarGroup in general.
Mr. Olivier Fourment is classified as executive, “940 points” on the scale of
the French Collective Bargaining Agreement of the Plastic Industry. Mr. Olivier
Fourment has the status of a senior executive manager and is as such entitled to
all rights and benefits granted to senior executive managers by the French
AptarGroup companies.
Article 4 — Term of Contract — Period of Notice
This contract shall remain in full force and effect for an unlimited period. It
is effective as of January 1st, 2008.
Each party has the right to terminate this contract according to the conditions
in this respect provided for by the law and subject, except in the event of
gross misconduct, to the legal and conventional provisions in respect of
notification of dismissal or resignation.
Article 5 — Compensation
Mr. Olivier Fourment will receive a base gross annual salary equal to €265,000
(two hundred and sixty five thousand euros), settled in 12 (twelve) equal
monthly payments, in addition to which, he is entitled to:

•  
the AptarGroup Pharma segment annual bonus as described in a separate document
which may be amended from time to time;
  •  
an « intéressement » premium, based on AptarGroup SAS’ year end results, which
represented for the last three years 8.5% of the annual basis compensation,
which is equal to the ceiling;
  •  
a contribution system from AptarGroup SAS on the company’s saving plan (« plan
d’épargne d’entreprise » — « PEE »), which amounts to €3,900 per year if the
employee contributes one third of this amount to the PEE.

AptarGroup SAS will provide Mr. Olivier Fourment with a company car. This
company car will be taxed as a salary in kind according to the then prevailing
tax rules.
Article 6 — Seniority
Mr. Olivier Fourment was hired on May 4th, 1984. His seniority within AptarGroup
shall be taken into account as far as rights and obligations are concerned.
Article 7 — Place of Work
Mr. Olivier Fourment’s main place of work is the Company’s registered office in
Saint-Germain-en-Laye, France.
Depending on the needs of the position he holds, Mr. Olivier Fourment may
undertake business trips and temporary missions, either in France or abroad;
such business trips shall not bring about any change of place of

Page 2 of 5



--------------------------------------------------------------------------------



 



In this translation an attempt has been made to be as literal as possible
without jeopardizing the overall continuity.
Inevitably, differences may occur in translation, and if so the French text will
by law govern.
residence or any additional compensation, but will be subject to reimbursement
of professional expenses on presentation of the corresponding receipts.
Article 8 — Working Hours and Vacation
Given the level of initiative that is required by the position that Mr. Olivier
Fourment holds, the latter should devote all the time that is necessary in this
respect.
Mr. Olivier Fourment benefits from the same rights in respect of paid vacation
as what is common to all employees of the Company. Paid vacation rights acquired
on 31 December 2007 as Valois’ employee will remain as such at AptarGroup SAS.
Article 9 — Terms and Conditions
Mr. Olivier Fourment shall strictly and absolutely refrain from disclosing any
information or confidential material he might obtain in the course of his
function, regardless of their nature or origin. This obligation shall survive
and continue in full force and effect despite termination and regardless of the
reason of its termination.
Mr. Olivier Fourment is also bound by the various AptarGroup policies that
affect the category of executives he belongs to, such as, and without
limitation, the “Conflict of Interest Policy” and “Insider Trader Policy”.
Finally, Mr. Olivier Fourment shall inform the Company, without delay, of any
change that might occur in respect of his civil status, family situation,
address, military status, etc...
Article 10 — Intellectual Property
During the term of the present contract, and for a one year period after the
termination of this contract notwithstanding the cause of its termination,
Mr. Olivier Fourment hereby agrees and acknowledges, without reservation or
exception, and without any additional compensation other than what is provided
for in this contract:

  §  
To inform the Company of all inventions, improvements or plans carried out by
himself;
    §  
To vest in the Company or in any company within AptarGroup requesting it, the
exclusive ownership in France or abroad of such inventions, improvements or
plans;
    §  
To fill in for that purpose all formalities and procedures necessary to allow
the Company to be the legitimate owner of the abovementioned inventions,
improvements, plans etc...

Furthermore Mr. Olivier Fourment shall waive to the Company or to any affiliate
of AptarGroup requesting it, all title and rights, he may have in France or
abroad, to an invention made with a third party and within the scope materials,
machines or products manufactured and sold by AptarGroup.
In return for such transfer and waiver of ownership, the Company or, as the case
may be the affiliate of AptarGroup concerned, shall, any time it deems it fair
and possible, have the name of Mr. Olivier Fourment figure as inventor in the
summary of the patent that will be filed by the said company to protect
Mr. Olivier Fourment’s invention. Furthermore, both parties will discuss in
equity the possibility of compensation, the amount and the form of which will
be, in any case, appraised by the said company.

Page 3 of 5



--------------------------------------------------------------------------------



 



In this translation an attempt has been made to be as literal as possible
without jeopardizing the overall continuity.
Inevitably, differences may occur in translation, and if so the French text will
by law govern.
Article 11 — Non Competition

11.1  
Because of AptarGroup’s need to protect all its techniques, methods, processes,
know-how and other information that may be conveyed to Mr. Olivier Fourment and
that contribute to the efficiency of its business, Mr. Olivier Fourment, given
the nature of his responsibilities, shall refrain from:

  §  
Working, either directly or indirectly, in any form whatsoever or through any
intermediary, for the benefit of private individuals or corporate entities or
any other organization having a Competing or Similar Activity.
    §  
Acquiring an interest, whether directly, indirectly or through any intermediary,
in any form whatsoever (e.g. creating a business, acquiring a stake) in any
private individual or corporate entity or any other organization having a
Competing or Similar Activity.
    §  
Soliciting or having anybody solicit, whether directly of indirectly, in the
framework of an activity outside the Company or the AptarGroup, the services of
the Company’s employees, whether full-time or part-time.

   
“Competing or Similar Activity” shall be understood as anything with a direct or
indirect relation to the activity of the Company, i.e. realization and
production of dispensing systems for the packaging industry.
  11.2  
This non-competition obligation shall apply to the entire territory of the
European Union in its 2008 boundaries.
     
The geographic scope of this clause shall apply both to the location of the
domicile or registered office of the above-mentioned private individual or
corporate entity having a Competing or Similar Activity and to the pursuit of
the Competing or Similar Activity as such.
  11.3  
The present clause shall apply for a period of 2 (two) years commencing on the
date of the effective termination of the present contract, whether or not
Mr. Olivier Fourment works for the duration of his period of notice and
regardless of the reason for the termination of the present contract.
  11.4  
In consideration for this non-competition obligation, Mr. Olivier Fourment shall
receive, except in the event of gross misconduct, a fixed amount for special
compensation equal to 50% (fifty percent) of the average monthly salary received
by him during his last 12 (twelve) months’ presence in the Company. This
compensation shall be paid as from the effective end of his activity for the
duration of implementation of this clause 11, until, if need be, the effective
date of retirement.
  11.5  
In the event Mr. Olivier Fourment does not comply with the present clause, the
Company shall be released from its obligation to pay financial compensation.
     
Furthermore, Mr. Olivier Fourment shall automatically owe a sum corresponding to
2 (two) years’ salary based on the average monthly salary received by him during
the last 12 (twelve) months’ presence in the Company. Such sum shall be paid to
the Company for each infringement observed, without formal notice to end the
competing activity being necessary.
     
The payment of such sum does not exclude any right that the Company reserves to
sue Mr. Olivier Fourment for compensation for the harm actually caused and to
take out an injunction to ensure that he ends the Competing or Similar Activity.
  11.6  
However, the Company reserves the option of releasing Mr. Olivier Fourment from
the non-competition obligation. In this case, the Company shall inform
Mr. Olivier Fourment accordingly by registered letter, return receipt requested,
within one month of notification of the termination of his employment contract.
The Company also reserves the option of releasing Mr. Olivier Fourment from the
non-competition obligation at the end a one (1) year period commencing on the
date of the effective

Page 4 of 5



--------------------------------------------------------------------------------



 



In this translation an attempt has been made to be as literal as possible
without jeopardizing the overall continuity.
Inevitably, differences may occur in translation, and if so the French text will
by law govern.

   
termination of the present contract; in such case, Mr. Olivier Fourment will be
informed by registered letter return receipt requested, within one month prior
to the end of this one year period.
   
The Company shall then be released from its obligation to pay the financial
compensation provided for in paragraph 11.4 above.

11.7  
The provisions of this clause 11 shall not be exclusive of any other Non
Competition clause provided for in any other document executed by Mr. Olivier
Fourment with any company within the Aptar group, notably, but not limited to,
the Aptargroup, Inc. Stock Option Agreements for Employees.

Article 12 — Miscellaneous

12.1  
The cancellation of any one of the provisions of this contract shall not
terminate the contract as long as the litigious clause is not considered by both
parties as essential and determining to the agreement herein, and the
cancellation does not challenge the general balance of the contract. In the
event of cancellation of any of the provisions herein, the parties shall, in any
case, endeavor to negotiate in good faith the drawing up of an economically
equivalent clause.
  12.2  
The failure of either party at any time to enforce or request for enforcement of
any provision of this contract shall not be construed as a waiver of such
provision.
  12.3  
Any waiver by a party of any of its rights, or any change of any provision of
this contract, shall not come into force except in writing, and if duly signed
by both parties.
  12.4  
Any dispute, controversy or claim arising out of or in connection with this
contract, or the breach, termination or invalidity hereof, that the parties are
unable to resolve between themselves, shall be submitted to the French
Conciliation Board (“Conseil des Prud’hommes") or to any court having
jurisdiction thereof on the date the dispute is filed.
  12.5  
This employment contract is drawn up in two original copies.

Executed in Saint-Germain-en-Laye,
On January 18, 2008

     
On behalf of
   
AptarGroup SAS
   
 
   
François BOUTAN
   
Directeur Général
   

     
 
  (« Read and Approved »)
 
   
 
  Olivier FOURMENT

Page 5 of 5